IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MATTHEW SEROTA,                          : No. 487 WAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
LONDON-TOWNE HOMEOWNERS                  :
ASSOCIATION,                             :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.